Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 are pending. Applicant's election with traverse of claims 1-25 in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s) that claim 26 is made according to the process of claim 1. This is not found persuasive because claim 26 is product by process and if a similar product is found the burden rests with applicant to demonstrate the process of making the same product materially affects the invention. The same product can be made by painting or laminating on the reflective coating or coextruding it with the fabric or fiber. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). Claim 26 is therefore withdrawn from consideration due to a non-elected invention. The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-10,12,13,15-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2002/0016985) in view of Kimball (US 2006/0288499).
Kelleher teaches printing firefighter apparel (paragraph 007)which is double layered (inner/outer, paragraph 0009) with a reflective composition on the outer region (paragraph 0010). The garment is constructed from inner and outer panels and attached in any manner known in the art to form a garment (paragraph 0033) .Kelleher teaches printing the reflective composition on using flat screen printing, using a squeegee (sponge), the screen forms a tracing structure and the squeegee forces the solution through the traced portion of the screen (paragraph 0029).Kelleher teaches rotary screen printing, where a cylindrical perforated roller applies the printing medium and drying afterward (paragraph 0030). Kelleher teaches transfer film techniques which use thermal transfer printing and heat to adhere the coating to the fabric (paragraph 0031). Kelleher teaches microparticles with a reflective coating can be projected onto the fabric (paragraphs 0029-0030,0035).
	Kelleher does not specify a solution or inkjet printing.
Kimball teaches reflective and magnetic particle  solutions (paragraph 0123,0070) can be applied to fabrics (paragraph 0043, 0045 claim 12) and affixed using heat, magnetic field, and ultraviolet light (paragraph 0043,0100). Kimball teaches the solutions can be applied by spraying (projecting), sponging, stenciling, inkjet printing (inkjet printers have print heads), silk screening and rotary printing (paragraph 0079,0084) and heat transfer (paragraph 0085) onto fabric (paragraph 0132).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kelleher by incorporating magnetic particles and using solutions of the reflective composition to apply to fabrics as Kimball teaches solutions are effectively means of applying reflective compositions to the surfaces of fabrics for affixing the reflective pattern. It would have further been obvious to use spraying (projecting), inkjet printing through a printhead and sponging as methods of applying the particles as Kimball teach these methods are as effective as screen and rotary printing and thermal heat transfer to apply reflective particles to the fabric. It would have been obvious to modify the methods of Kelleher by using heating, treating with UV light, a magnetic field after particle application as Kimball teaches these techniques are effective in affixing the reflective and magnetic components of the coating to the fabric.

Claims 10,11, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2002/0016985) in view of Kimball (US 2006/0288499) and further in view of Pun (US 9961782).
Kelleher and Kimball are relied upon as set forth above.
Kelleher and Kimball do not specify print heads  or monitoring the position of the print head with a sensor and displacement.
	Pun teaches ink jet printers deliver inks onto fabrics using printheads and the printhead and the substrate being printed move relative to each other so the nozzle firing is affected a precisely the corrected intended in-scan positions and the nozzle for each printhead can be activated by a trigger signal (column 7, line 55 to column 8, line 10). Pun teaches the alignment is determined by sensors which are cameras to detect recognizable shapes or patterns or alignment markings on a substrate (column 10, line 61 to column 11, line 25).Pun teaches a displacement command is generated with a controller and the printhead is displaced towards a subsequent position based on the displacement command (Figure 3A; column 8, lines 55 to column 9, line 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kelleher and Kimball by using camera sensors, marking the outer shell material with position marks and using a camera and sensor to determine the position of the printing head to the outer shell and calculating and displacement and adjusting for the displacement to ensure the ink is placed in the exact correct position as Pun teaches these are conventional mechanisms used to ensure accurate printing in ink jet printers. Kimball invites the inclusion of ink jet printing and Kelleher teaches application methods using inks. 

Claims 2 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2002/0016985) in view of Kimball (US 2006/0288499) and further in view of Ebersol (US 1,639,218).
Kelleher and Kimball are relied upon as set forth above.
Kelleher and Kimball do not teach unrolling the unprinted material and an absorbent layer under the outer shell.
Ebersol teaches that conventional methods of printing fabrics are unrolling a fabric from a roller (see figure C) followed by conveying it on an absorbent belt that absorbs excess colorant that is applied to the travelling belt (page 1, lines 1-26, 50-75).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kelleher and Kimball by using absorbent belts upon which a conveyed fabric is unwound and printed as Ebersol teaches this is an effective method for printing conveyed fabric such that eh excess dye is absorbed underneath the fabric by a cloth covered belt, roller or a metallic gauze web. This process effective removes dye not absorbed by the printed substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761